IN THE SUPREME COURT OF TEXAS

                                 Misc. Docket No. 15-     9054

                                TRANSFER OF CASES FROM
                                  COURTS OF APPEALS


ORDERED:

                                                  I.

        Except as otherwise provided by this Order, the first 18 cases filed in the Court of Appeals
for the Second Court of Appeals District, Fort Worth, Texas, on or after March 9, 2015, are
transferred to the Court of Appeals for the Seventh Court of Appeals District, Amarillo, Texas.

                                                 II.

        Except as otherwise provided by this Order the first 22 cases filed in the Court of Appeals
for the Third Court of Appeals District, Austin, Texas, on or after March 2, 2015, are transferred to
the Court of Appeals for the Seventh Court of Appeals District, Amarillo, Texas; and the next 23
cases tiled in the Court of Appeals for the Third Court of Appeals District, Austin, Texas, are
transferred to the Court of Appeals for the First Court of Appeals District, Houston, Texas.

                                                 III.

        Except as otherwise provided by this Order, the first 10 cases filed in the Court of Appeals
for the Fourth Court of Appeals District, San Antonio, Texas, on or after March 9, 2015, are
transferred to the Court of Appeals for the Thirteenth Court of Appeals District, Corpus Christi,
Texas.

                                                IV.

        Except as otherwise provided by this Order, the first 21 cases filed in the Court of Appeals
for the Fifth Court of Appeals District, Dallas, Texas, on or after March 2, 2015, are transferred to
the Court of Appeals for the Eighth Court of Appeals District, El Paso, Texas.

                                                 V.

        Except as otherwise provided by this Order, the first 23 cases filed in the Court of Appeals
for the Ninth Court of Appeals District, Beaumont, Texas, on or after March 5, 2015, are transferred
to the Court of Appeals for the Fourteenth Court of Appeals District, Houston, Texas.
                                                 VI.

        Except as otherwise provided by this Order, the first 18 cases filed in the Court of Appeals
for the Tenth Court of Appeals District, Waco, Texas, on or after March 5, 2015, are transferred to
the Court of Appeals for the Eighth Court of Appeals District, El Paso, Texas.


        For purposes of determining the effective date of transfers pursuant to this order, "filed" in
a court of appeals means the receipt of notice of appeal by the court of appeals.

        In effectuating this Order, companion cases shall either all be transferred, or shall all be
retained by the Court in which filed, as determined by the Chief Justice of the transferring Court,
provided that cases which are companions to any case filed before the respective operative dates of
transfer specified above, shall be retained by the Court in which originally filed.

        It is specifically provided that the cases ordered transferred by this Order shall, in each
instance, not include original proceedings; appeals from interlocutory orders; appeals from denial
of writs of habeas corpus; appeals in extradition cases; appeals regarding the amount of bail set in
a criminal case; appeals from trial courts and pretrial courts in multidistrict litigation pursuant to
Rule 13.9(b) of the Rules of Judicial Administration; appeals in cases involving termination of
parental rights; and those cases that, in the opinion of the Chief Justice of the transferring court,
contain extraordinary circumstances or circumstances indicating that emergency action may be
required.

        The transferring Court of Appeals will make the necessary orders for transfer of the cases as
directed hereby, and will cause the Clerk of that Court to transfer the appellate record in each case,
and certify all orders made, to the court of appeals to which the cases are transferred. When a block
of cases is transferred, the transferring court will implement the transfer of the case files in groups
not less than once a month, or after all the requisite number of cases have been filed. Upon
completion of the transfer of the requisite number of cases ordered transferred, the transferring Court
shall submit a list of the cases transferred, identified by style and number, to the State Office of
Court Administration, and shall immediately notify the parties or their attorneys in the cases
transferred of the transfer and the court to which transferred.

        The provisions of Misc. Docket Order No. 06-9136 shall apply.

SO ORDERED this 24th day of March, 2015.




                                                    an L. Hecht, Chief Justice



                                              ~Paul W. Green, Justice



                          9054
Misc. Docket No. 15-- - - - -                Page 2 of 3
Misc. Docket No. 15-   9054   Page 3 of 3